DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment files 1/26/2022:
Claims 2, 6, 7, 14, and 16 are cancelled.
Claims 1, 3-5, 8-13, 15, and 17 are allowable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
In the previous Office action, mailed on 11/23/2021, claims 2-5 and 8-10 were deemed allowable subject matter. In view of the amendment filed 01/26/2022, independent claims 1 and 8 incorporate the aforementioned allowable subject matter.
The closest prior art is Ljungblad (US20120100031) and further in view of Fruth et al. (US20090295039) and Faber et al. (US20100255213) or Lowgren et al. (WO2014090510) and further in view of Fruth et al. (US20090295039)
Regarding claims 1 and 8, Ljungblad teaches an additive layer manufacturing apparatus (apparatus 1; Figure 1) comprising;
a vacuum chamber (evacuated chamber 2; Figure 1) having a chamber region (see inside chamber 2; Figure 1) in which additive layer manufacturing is to be carried out,

an electron beam (electron beam 4; Figure 1) transmitted through the vacuum chamber (see arrow 4 going through chamber 2 in Figure 1) to the chamber region for action on successive layers of fusible powder material ([0025] the electron beam 4 sweeps during irradiation. After irradiation and fusing together of selected parts of a first, upper powder layer applied onto the working area 5) to produce an article therefrom (three-dimensional object 6; Figure 1).
However, Ljungblad fails to teach an electron beam column for generating an electron beam and transmitting the beam through the vacuum chamber an optical element arranged in the chamber region to intercept liberated gaseous phase constituents of the material travelling along an optical path between the chamber region and the window, said optical element being positioned within the vacuum chamber on the optical path to function during monitoring via the window as a protective shield or screen between the chamber region and the window, and a heating means for heating the optical element to a temperature substantially preventing condensation thereon of the intercepted constituents. Further, each “sampling” of the temperature of the successive layers of fusible powder material of Ljungblad is carried over a short time period ([0052] each "sampling" of the temperature, is preferably carried out during such a short period of time) and determining the exact point of time for powder application from optical information may be complicated ([0057] point of time of powder application may be possible to obtain from information via the control unit 11 on the position of the powder 
In the same field of endeavor pertaining to the layerwise manufacturing of fusible powder material to produce an article therefrom, Fruth teaches an optical element (lens module 11; Figure 3) arranged in the chamber region ([0018] focussing device 10 contains a lens module 11, see 10 in chamber region of Figure 1) to intercept liberated gaseous phase constituents of the material travelling along an optical path between the chamber region and the window (Abstract: By the heating element the temperature of the lens is increased during the building of the three-dimensional object. By the increased temperature the accumulation of contaminations on the coupling window is prevented), 
said optical element being positioned within the vacuum chamber on the optical path to function during monitoring via the window as a protective shield or screen between the chamber region and the window ([0005] effectively prevents a contamination of a coupling window that serves for transmitting electromagnetic radiation to the work surface and [0024] a contamination of the exit lens 15 by precipitates is remarkably lowered), and
a heating means (heating element 16; Figure 3 and 4) for heating the optical element to
a temperature substantially preventing condensation thereon of the intercepts constituents ([0020] f or the exit lens 15, which is arranged at the side of the lens module facing the working plane 7 and therefore is exposed to the danger of contamination, a heating element 16 is provided, which is arranged around the rim of the exit lens 15). The heating means prevents the accumulation of contaminations on the coupling window (Abstract: the increased temperature the accumulation of contaminations on the coupling window is 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the additive layer manufacturing apparatus of Ljungblad to comprise the optical element and heating means of Fruth, such that the optical element is positioned within the vacuum chamber on the optical path of Ljungblad to function during monitoring via the window of Ljungblad as a protective shield of screen between the chamber region and the window, for the benefit of preventing the accumulation of contaminations on the monitoring window. The optical element and heating means would allow for longer temperature interval measurements in the apparatus of Ljungblad while preventing contaminations on the monitoring window. 
However, Ljungblad modified with Fruth fails to teach an electron beam column for generating an electron beam and transmitting the beam through the vacuum chamber.
In the same field of endeavor pertaining to an additive manufacturing apparatus using electrons to fuse build material, Faber teaches an electron beam column (electron beam column 101; Figure 1) transmits the electron beam (finely focused beam of electrons 102; Figure 1) through the vacuum chamber ([0020] the invention is characterized in that steps a) and b) are performed in a vacuum) to the chamber region (evacuable specimen chamber 100; Figure 1) for action on successive layers (layers 130 ; Figures 2A and 2B) of fusible material (precursor fluid 133; Figure 2A). The electron beam column is capable of forming a beam diameter with a focal diameter of typically several nanometers to less than 1 nm in diameter 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the electron beam of Ljungblad modified with Fruth be generated by an electron beam column which transmits the electron beam through the vacuum chamber to the chamber region for action on successive layers of fusible material, as taught by Faber, for the benefit of forming a beam diameter on the order of several nanometers to less than 1 nm.
However, neither Ljungblad, Fruth, nor Faber teach wherein the window is arranged in line of sight of a zone of action of the beam in the chamber region. Further, the prior art fails to teach the optical element is optically transmissive and arranged in the optical path to screen the window from the zone.
Further, while Lowgren teaches wherein the window is arranged out of line of sight of a zone of action of the beam in the chamber region ([0048] tube may be arranged in said vacuum chamber so that electromagnetic radiation emanating from any position of the substrate without being reflected by any part in said vacuum chamber is out of sight of the first end of said tube) and the optical element is optically reflective or refractive and defines the optical path ([0054] reflector 101 may reflect the electromagnetic radiation emanating from the illumination source from said tube onto said substrate. The reflector may also reflect electromagnetic radiation emanating from said substrate in form of infrared radiation to the second end of said tube 105), neither Ljungblad, Fruth, Lowgren nor Faber teach wherein the optical element is a mirror or prism.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743